Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             
                                          
                                                
                                                     Response to Amendment
Based on applicant’s amendment, filed on 12/26/2021, see page 2 through 9 of the remarks, also telephone interview on December 14, 2021, with respect to cancellation of claim 2, and amended claims 1, 18 and 19, have been fully considered and are persuasive, upon further consideration the claim objection and rejection of 102(a)(2) for claims 1 and 3-21, are hereby withdrawn.    
             The claims 1 and 3-21 now renumbered as 1-20 are allowed.  

                                             EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Michael R. Casey, Reg No. 40,294), on December 14, 2021, without traverse.


           The amended claims 1, 18 and 19 as follows: 
          Cancel claim 2.
           Claim 1. (Currently Amended) A medical image processing apparatus comprising: 
           processing circuitry configured to
           acquire medical images, 
           	calculate sensitivity parameters based on an evaluation value corresponding to each of the respective medical images, the sensitivity parameters each indicating forwarding/reversing number or forwarding/reversing speed of displayed images according to a unit amount of operation, and
           control, based on the sensitivity parameters and an input operation amount, a forwarding/reversing number or a forwarding/reversing speed of the medical images thereby updating a displayed image of the medical images based on the controlled forwarding/reversing number or forwarding/reversing speed.
           Claim 2. (Cancelled)
           Claim 18. (Currently Amended) A method for processing a medical image comprising steps of:
           acquiring medical images; 
           	calculating sensitivity parameters based on an evaluation value corresponding to each of  the respective medical images, the sensitivity parameters each indicating forwarding/reversing number or forwarding/reversing speed of displayed images according to a unit amount of operation; and
           controlling, based on the sensitivity parameters and an input operation amount, a forwarding/reversing number or a forwarding/reversing speed of the medical images, thereby updating a displayed image of the medical images based on the controlled forwarding/reversing number or forwarding/reversing speed.
           Claim 19. (Currently Amended) A non-transitory computer readable medium storing a computer program realizing functions of:
           acquiring medical images; 
           	calculating sensitivity parameters based on an evaluation value corresponding to each of the respective medical images, the sensitivity parameters each indicating forwarding/reversing number or forwarding/reversing speed of displayed images according to a unit amount of operation; and
           controlling, based on the sensitivity parameters and an input operation amount, a forwarding/reversing number or a forwarding/reversing speed of the medical images, thereby updating a displayed image of the medical images based on the controlled forwarding/reversing number or forwarding/reversing speed.


                                             REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to control the medical images based on an evaluation value corresponding to each of the medical images, thereby control a forwarding/reversing number or a forwarding/reversing speed of displayed images of 10the medical images for an operation amount.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 18 and 19, the closest prior art of record (Yamakawa), reference is directed to an X-ray CT (Computed Tomography) apparatus and particularly, to an iterative reconstruction technique for iteratively correcting a CT image, but does not teach or suggest, among other things, “calculate sensitivity parameters based on an evaluation value corresponding to each of the respective medical images, control, based on the sensitivity parameters and an input operation amount, a forwarding/reversing number or a forwarding/reversing speed of the medical images thereby 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Yamakawa) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
December 15, 2021